UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6242



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FENCEL O’HARA MARTIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:88-cr-00076-JCC-JF)


Submitted: May 16, 2006                          Decided: May 23, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fencel O’Hara Martin, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fencel O’Hara Martin seeks to appeal the district court’s

order   denying   relief     on    his   motion     filed   under    18   U.S.C.

§ 3582(c)(2) (2000), which the court construed under 28 U.S.C.

§ 2255 (2000).         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Martin

has not made the requisite showing.                  Accordingly, we deny a

certificate of appealability and dismiss the appeal.

     Additionally,      we   construe     Martin’s    notice   of    appeal   and

informal brief on appeal as an application to file a second or

successive    motion    under     28   U.S.C.   §   2255.   United   States    v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003). In order to obtain

authorization to file a successive § 2255 motion, a prisoner must

assert claims based on either: (1) a new rule of constitutional


                                       - 2 -
law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

that would be sufficient to establish by clear and convincing

evidence   that   no   reasonable   factfinder     would    have   found   the

petitioner guilty of the offense.           28 U.S.C. §§ 2244(b)(2), 2255

(2000). Martin’s claims do not satisfy either of these conditions.

We therefore deny authorization to file a successive § 2255 motion.

We   dispense   with   oral   argument   because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 3 -